Exhibit 10.7


Baldwin Jimek AB
Testvagen 16
S-232 37 Arlov, Sweden
Tel: 46 40 43 98 00
Fax: 46 40 43 98 10


January 11, 2006


Birger Hansson
Nils Pers vag 5
S-232 51 Akarp, Sweden


Dear Mr. Hansson:


This Agreement sets forth the terms of your employment with Baldwin Jimek AB
(the “Company”) and it supersedes your original employment agreement dated
February 10, 1995 with Acrotec AB and subsequent Agreement dated July 1, 2002
and is effective  July 1, 2005.
 


         1. DUTIES.  You shall be employed as the Director of Global Product &
Business Development of the Company, and you shall direct and manage the global
product & business development affairs and property of the Company subject to
the direction of the Chairman of the Company.  You shall also be a member of the
Baldwin Operations Team (BOT).


          2. COMPENSATION.  The following will outline your compensation for
your services as Director of Global Product & Business Development:


               A. Salary.  You shall be paid a base monthly salary of one
hundred twelve thousand two hundred twenty seven SEK (SEK 112,227), payable at
the end of each month to conform to the regular payroll dates of the Company.


               B. Reviews and Adjustments.  The Chairman of the Company shall
review your performance each succeeding year consistent with your annual review
date, which is July 1st.  Your base salary for the ensuing twelve (12) month
period may be increased, subject to the approval of the Chairman in accordance
with your level of performance.


               C. Incentive Compensation.  You will be eligible to participate
in the Company’s Management Incentive Compensation Plan (MICP) at a level of 40%
of your base compensation.  Terms and payments of the incentive compensation
will be in accordance with MICP and will be provided to you under separate
cover.


               D. Retirement Pension Benefit.  You will be entitled to a pension
based on local rules and regulations of the ITP & ITPK pension schemes.  In
addition to the social requirement of contributing to ITP & ITPK pension
schemes, you are also entitled to a Supplemental Retirement Contribution of 15%
to a pension scheme of your choice.  The basis for the pension contributions to
your IPT, ITPK, and the Supplemental Retirement Contribution is your base
salary.  The normal age for pension is 65 years old, but can be agreed in
writing to be earlier.
 
1

--------------------------------------------------------------------------------

 
 
               E. Early Retirement Bridge Payment.  Should you retire early from
Baldwin at age sixty (60) the Company will pay to you an Early Retirement Bridge
payment equal to 50% of your monthly base salary in effect at the time of such
retirement (age 60) for a twenty-four (24) month period following your
retirement.  Such payment will be made on a continuation basis at normal payroll
intervals as outlined in section 2A above.  Should you decide to retire earlier
than age 60, should your employment be terminated for any reason prior to age
60, or should you decide not to retire from the Company at age 60, the Company
will no longer have an obligation to pay such a payment as outlined in this
section.


         3. EXTENT OF SERVICES.  During your employment hereunder you shall
devote your best and full-time efforts to the business and affairs of the
Company.  During the duration of you employment with the Company, you shall not
undertake employment with, or participate in, the conduct of the business
affairs of, any other person, corporation, or entity, except at the direction or
with the written approval of the Chairman of the Company.


         4. VACATION; OTHER BENEFITS.


               A. Vacation. You shall be entitled to a yearly vacation with pay
of thirty-six (36) days.  Any residual or unused vacation at the end of a
calendar year will be recorded and paid out in cash compensation.


               B. Health Benefits.  In line with normal Company policies, you
shall be eligible to receive health insurance and/or receive compensation from
the Company for normal medical treatment while employed by the Company.


               C. Disability Payments.  Should you not be able to perform your
duties due to illness or disability, you will receive compensation from the
Company corresponding to one hundred percent (100%) of your base salary in
effect at the time of the illness or disability, provided local laws so
permit.  This compensation will be net after deduction of social security or
insurance compensation that you or the Company may have.  Such payments will
continue until such time you leave your position, you retire, or you become
entitled to early retirement as a result of your illness or disability.  During
the period of illness or disability you will be entitled to the use of your
company car and other benefits.


               D. Company Automobile.  The Company shall provide a leased
automobile, at its expense, for your professional and private use.  The size,
model, and equipment must be approved by the Chairman pursuant to the Company’s
written policy on company autos as in effect at that time.


                E. Other Fringe Benefits.  Any additional fringe benefits other
than those outlined in this Agreement must be agreed upon in writing with the
Chairman of the Company and must be in line with the normal policies of the
Company.  Expenses related to a home telephone connection and one (1) daily
newspaper can be decided by you within your capacity for the Company.
 
2

--------------------------------------------------------------------------------

 
 
 5. REIMBURSEMENT OF EXPENSES.  In addition to the compensation provided for in
this Agreement, the Company shall reimburse to you, or pay directly, in
accordance with the policies of the Company as in effect at the time, all
reasonable expenses incurred by you in connection with the business of the
Company and/or its Subsidiaries, including but not limited to business-class
travel in accordance with the Company’s policy, reasonable accommodations, and
entertainment, subject to documentation in accordance with the Company’s policy.


         6. LOCATION/WORKING TIME.  Although your duties hereunder shall require
you to perform for the Company worldwide and spend at least one (1) week per
month at Baldwin’s German location, your office location shall be located at
Baldwin Jimek AB in Arlov, Sweden.  In addition, the nature of your duties
includes overtime, which the Company is not obliged to compensate you for.


         7.  INTELLECTUAL PROPERTY RIGHTS. All intellectual property and
know-how, worldwide, including, without limitation, creations and inventions,
patentable or not, works protected by copyright and neighboring rights,
databases, computer software (pursuant to Section 40a of the Swedish Copy Rights
Act of 1960), designs, trademarks or other intellectual property, made or
created by you (either solely or jointly with others) in your employment or
during the term of the employment or during thirty (30 months subsequent to the
termination of the employment (with respect to patentable inventions, one (1)
year after the termination of the employment), in substance as a result of your
employment with the Company (all such results jointly referred to as the
“Results” and the intellectual property rights relating to such results are
referred to as the “Intellectual Property Rights”), shall exclusively belong to
the Company.  For the avoidance of doubt, also the right to assign Intellectual
Property Rights and make amendments to the results shall belong to the
Company.  You also waive, to the extent legally possible, your moral rights in
relation to the Results, such as without limitation, to be named as author or
creator of the Results.  The Company may also reproduce the results and make
them available to the public in whatever existing and future format and medium
as the Company deems appropriate.  Unless otherwise provided by mandatory law,
you shall not receive any special compensation in addition to salary and other
employment benefits, for the creation of the Results and the Intellectual
Property Rights.  You further acknowledge that your duties hereunder as Director
of Global Product and Business Development include making inventions and,
consequently, a significant part of your ordinary employment benefits have been
granted as compensation for such future Results.  You further undertake not to
copy for private purposes or otherwise use the Results and the Intellectual
Property Rights belonging to the Company without the Company’s prior written
consent in each individual case, and not to use the Results and the Intellectual
Property Rights outside your ordinary duties or after termination of the
employment without the Company’s prior written consent in each individual
case.   You agree promptly to make known the existence to the Company of any and
all Results made or conceived by you, either solely or jointly with others,
during the period of your employment under this and any previous Agreement and
for thirty (30) months (twelve (12) months as regards to patentable inventions)
after the date of termination, and to assign to the Company the full exclusive
right to any and all Results.  You further agree, without charge to the Company,
but at its expense, if requested to do so by the Company, to execute,
acknowledge and deliver all papers, including applications or assignment for
patents, trademarks, or copyrights for such creations, inventions, discoveries,
and improvements in any and all countries and to vest title thereto in the
Company in all Results.
 
3

--------------------------------------------------------------------------------

 
 
 
8.
AGREEMENT DURATION AND CANCELLATION.



 
A.
This Agreement is valid until terminated by you or the Company with a written
notification period of six (6).



 
B.
The Board of the Company shall have the right to remove you from the position of
Director of Global Product and Business Development during the notice period or
part of the notice period.  Such removal shall not impact your employment
benefits under this agreement.



 
9.
NON-COMPETE RESTRICTIVE COVENANT.

 
 
A.
Should your employment be terminated by the Company as outlined in Section 8
herein, the Company will require that during the period of notice and for a
period of twenty-four (24) months following the expiration of the period of
notice, you shall not, in any geographical location in which there is at that
time business conducted by the Company or its Affiliates at the date of such
termination, directly or indirectly, own, manage, operate, control, be employed
by, participate in, or be connected in any manner with the ownership,
management, operation, control of any business similar to or competitive with
such business conducted by the Company without the written consent of the
Company.

 
“Affiliate” in this Agreement shall mean any person, firm or corporation that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Company, from time to time,
or any of their successors.
 
 
B.
As compensation for your compliance with the undertaking in Section 9A above and
for consideration that your employment was terminated by the Company, the
Company will pay to you a compensation in the amount of one hundred percent
(100%) of your fixed monthly salary in effect at the time of your termination
for a period of twenty-four (24) months following your termination.



   C.    You will be entitled to request that the payment to be made to you
under Section 9B not be paid in its entirety during the twenty-four (24) months
period, but instead paid over a five (5) year period (maximum), unless other
arrangements have been agreed upon by you and the Chairman to extend the period.
 
4

--------------------------------------------------------------------------------

 
 
10. CONFIDENTIAL INFORMATION.  You agree that you will not disclose to any third
person or parties any trade secrets or proprietary information of the Company in
any manner, except in the pursuit of your duties as an employee of the Company,
and that you will return to the Company all materials (whether originals or
copies) containing any such trade secrets or proprietary information on
termination of your employment.  The obligation set forth in this Section 10
shall survive the termination of your employment hereunder.
 
       11. ENTIRE AGREEMENT.  This Agreement contains the entire agreement
relating to you employment by the Company.  It only may be changed by written
agreement signed by all parties.


       12. LAW TO GOVERN.  This Agreement shall be governed by, and construed
and enforced according to, the laws of Sweden without giving effect to the
principles of conflict of laws.






BALDWIN JIMEK AB




By: /s/Karl S. Puehringer    [January 16th, 2006]
       Karl S. Puehringer
       Chairman




AGREED TO AND ACCEPTED:




/s/Birger Hansson____________________
Birger Hansson


DATE: January 16th, 2006_____________
5